IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ROSA ANN HOBBS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-3818

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 9, 2017.

An appeal from an order of the Circuit Court for Duval County.
Linda F. McCallum, Judge.

Rosa Ann Hobbs, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, RAY, and M.K. THOMAS, JJ., CONCUR.